DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Claims 2 & 11, drawn to encrypting data with a first key and encrypting the first key with a second public key
Species 2: Claims 3 & 12, drawn to encrypting data with a shared key

The species are independent or distinct because each species has its own separate, non-overlapping utilities; Species 1 is directed to encrypting data with a first key and encrypting the first key with a second public key, where a second device decrypts the encrypted first key with a second private key and decrypts the data with the decrypted first key; Species 2 is directed to encrypting/decrypting data with a shared key, where first and second devices generates it’s own shared key.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (1) The species have acquired a separate status in the art due to their recognized divergent subject matter,  (2) The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and/or (3) prior art applicable to one species would not likely be applicable to another species.


The examiner notes that when applicant elects Species 1 or 2 above, the applicant must further elect a species as per the species restriction requirement below.

This application contains claims directed to the following patentably distinct species:
Species A: Claims 4 (if electing Species 1 above), 5 (if electing Species 2 above), 13, drawn to encrypting data with a third public key and decrypting the data with third private key
Species B: Claims 6 (if electing Species 1 above), 7 (if electing Species 2 above), 14, drawn to encrypting data with a second key and encrypting the second key with a third public key
Species C: Claims 8 (if electing Species 1 above), 9 (if electing Species 2 above), 15, drawn to encrypting data with a second shared key
 
The species are independent or distinct because each species has its own separate, non-overlapping utilities; Species A is directed to encrypting data with a third public key and decrypting the data with a third private key, Species B is directed to encrypting data with a second key and encrypting the second key with a third public key, where a third device decrypts the encrypted second key with a third private key and decrypts the data with the decrypted second key, Species C is directed to encrypting/decrypting data with a second shared key, where second and third devices generates it’s own shared key.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (1) The species have acquired a separate status in the art due to their recognized divergent subject matter,  (2) The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and/or (3) prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495